DECISION AND JOURNAL ENTRY
{¶ 1} Appellant, Michelle Gonzalez Moore, appeals the decision of the Summit County Court of Common Pleas, which found her guilty of engaging in a pattern of corrupt activity, misuse of credit cards, and grand theft. This Court reverses and remands for resentencing.
                                   I. {¶ 2} Appellant pled guilty to one count of engaging in a pattern of corrupt activity, one count of misuse of credit cards, and two counts of grand theft. The trial court accepted appellant's guilty plea and sentenced her to a total prison term of seven years.
 {¶ 3} Appellant timely appealed to this Court, presenting one assignment of error for review.
                                   II.
"Whether the trial court's sentence was contrary to law since it did not take into account Fundamental Sentencing Principles, Express Sentencing Criteria, or make findings pursuant to ohio revised code Section 2929.14(B)?"
 {¶ 4} In her sole assignment of error, appellant argues that the trial court erred by sentencing her to more than the minimum sentence in violation of R.C. 2929.14(B). This Court agrees.
 {¶ 5} "Pursuant to R.C. 2929.14(B), when imposing a nonminimum sentence on a first offender, a trial court is required to make its statutorily sanctioned findings at the sentencing hearing." State v.Comer, 99 Ohio St.3d 463, 2003-Ohio-4165, paragraph two of the syllabus. Appellant asserts that the trial court erred in failing to impose the shortest prison terms authorized for the offenses of which she was found guilty as required by statute and Comer. In its brief, the State concedes that the requisite findings were not made at the hearing sentencing; this Court's review of the record confirms the same. Thus, this Court finds that the trial court erred in imposing more than the minimum sentence. Accordingly, appellant's assignment of error is sustained.
                                  III. {¶ 6} The decision of the Summit County Court of Common Pleas is reversed and remanded for the sole purpose of resentencing the appellant.
Judgment reversed, and cause remanded.
Slaby, P.J., Baird, J., concur.